Doderidge, J.
Nothing resembles more a manor than a rectory: one is intire, so is the other. The glebe lands resemble the demesnes, and the dismes the services.
The case was not resolved by the Justices.
It was said that the case would be stronger for the defendant if the particulars of it had been found. For the manor in question is only a manor by reputation, and a manor by reputation cannot be demanded by the name of a manor: But it may pass in a conveyance by that name. *64And nota to compel the plaintiff to prove attornment of the tenants, for otherwise a manor does not pass. Palm. 413. Bendl. 148. Cr. 234. And. 265. Poph. 13. Co. Entr. 642.